1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6
7
8                             IN THE UNITED STATES DISTRICT COURT
9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                 )   Case No. 1:18-cr-00247 LJO-SKO
                                               )
12           Plaintiff,                        )   APPLICATION AND
                                               )   ORDER APPOINTING CJA PANEL
13   vs.                                       )   COUNSEL
                                               )
14   JAVIER JIMENEZ ALVAREZ, et al.,           )
                                               )
15          Defendant.                         )
                                               )
16                                             )
17          Co-Defendant, Creselda Ann Perez, through the Federal Defender for the Eastern District
18   of California, hereby requests appointment of CJA Panel Counsel. Our office has a conflict.
19          Defendant is charged by Indictment with 18 U.S.C. § 1349 – Conspiracy to Commit Mail
20   and Wire Fraud; 18 U.S.C. § 1341 – Mail Fraud (12 counts); and, 18 U.S.C. § 1343 – Wire Fraud
21   (12 counts). Our office was notified by the FBI that defendant was self-surrendering today,
22   which surrender has been postponed until Monday, December 17, 2018.
23          Therefore, defendant submits the attached Financial Affidavit as evidence of her inability
24   to retain counsel. It is respectfully recommended that CJA Panel Counsel be promptly
25   appointed, as time is of the essence.
26          Dated: December 13, 2018                            /s/ Eric Kersten
                                                         ERIC KERSTEN for CHARLES LEE
27                                                       Assistant Federal Defender
28                                                       Branch Chief, Fresno Office
1                                               ORDER
2           Having satisfied the Court that the defendant is financially unable to retain counsel, the
3    Court hereby appoints CJA Panel Counsel pursuant to 18 U.S.C. § 3006A.
4
     IT IS SO ORDERED.
5
6       Dated:    December 13, 2018                        /s/ Lawrence J. O’Neill _____
                                                  UNITED STATES CHIEF DISTRICT JUDGE
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     -2-
